Citation Nr: 0622135	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-03 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left knee anterior cruciate ligament 
(ACL) reconstruction with traumatic arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1984 to 
September 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran an 
increased rating for his service-connected left knee 
disorder, currently evaluated as 10 percent disabling.

In a rating decision dated in July 1998 the veteran was 
granted service connection for a left knee ACL reconstruction 
with traumatic arthritis, rated as 10 percent disabling under 
Diagnostic Code 5010-5257, effective September 16, 1977.  

In April 2005 the Board remanded the case for further 
development, including acquisition of a compensation and 
pension (C&P) examination.  The report of this examination, 
which was completed in July 2005, has been made a part of the 
record.


FINDING OF FACT

The residuals of a left knee ACL reconstruction with 
traumatic arthritis are productive of no more than slight 
impairment, with no appreciable limitation of flexion or 
extension, and no objective evidence of pain with range of 
motion (ROM).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a left knee ACL reconstruction with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59. 4.71(a), Diagnostic 
Codes 5010-5257, 5260, 5261 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

A limitation of flexion under Diagnostic Code 5260 is 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; 20 percent when flexion is limited to 30 degrees; 
and 30 percent evaluation when flexion is limited to 15 
degrees.  A limitation of extension under Diagnostic Code 
5261 is assigned a 10 percent evaluation when extension is 
limited to 10 degrees; 20 percent when extension is limited 
to 15 degrees; 30 percent when extension is limited to 20 
degrees; 40 percent when extension is limited to 30 degrees; 
and 50 percent when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Where a knee disability is rated under Diagnostic Code 5257, 
a separate rating for arthritis may be assigned under 
Diagnostic Code 5003 if motion is inhibited by pain.  
VAOPGCPREC 9-98.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 
4.59. 

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 


Factual Background.  The veteran argues that a rating in 
excess of 10 percent is warranted for his service-connected 
left knee disorder (status post ACL reconstruction with 
traumatic arthritis).  He reports that while in service he 
stepped into a hole and felt his knee pop.  Despite surgery, 
he says that he continues to suffer from knee pain with any 
activity, and added that he does a lot of squatting and 
kneeling in his job.  He also complains of soreness with 
standing for any period of time.  He reports that he wears a 
knee brace at times and takes Motrin for pain.   

Service medical records confirm that the veteran underwent 
three operations over a two week period for his injury.  The 
first was an ACL reconstruction with an allograft.  This 
apparently lost fixation and needed to be revised 2 days out.  
He also required manipulation under anesthesia two weeks 
later for poor range of motion (ROM).  

A C&P done in February 1998 yielded negative Lachman, 
anterior, posterior drawer, effusion, and McMurray tests.  X-
rays of the left knee revealed fixation to be in good 
position.  Examination also revealed varus and valgus 
stability of the left knee.  No joint line tenderness of the 
left knee was detected; however, positive patellar 
crepitation was found, and mild degenerative changes were 
noted in all three compartments.  Diagnosis was degenerative 
changes post ACL injury with reconstruction in 1985.  

Private treatment records dated in February 2002 from Dr. 
Henningsen, an orthopædic surgeon, reveal 0 to 125 degrees 
range of motion of the left knee with no effusion.  X-rays 
showed a symmetrical amount of lateral patellar tilt, with 
good ACL reconstruction tunnel positions.  No varus or valgus 
laxity at 0 and 30 degrees was detected, nor any pain with 
patella compression, but the veteran did have a "little bit 
of tenderness" over his medial tibial screw head.  According 
to Dr. Henningsen, "there is a klunk in the anteromedial 
aspect of the knee with McMurray's testing that is 
uncomfortable and reproduces [the veteran's] symptoms."  Dr. 
Henningsen adds that "this does not appear to be related to 
an instability problem."  

In March 2002 the veteran received a VA orthopedic 
consultation.  During this examination the examiner noted the 
veteran was able to toe-heel walk, squat, and walk without a 
limp, but he did note that the veteran favored the left knee 
on squatting.  X-rays of the knee revealed femoral and tibial 
screws in place.  In fact, the veteran had full ROM of the 
left knee with moderate crepitation.  There was no 
tenderness, effusion, instability, or McMurray's sign noted.  
The diagnosis was degenerative joint disease (DJD), status 
post ACL reconstruction, stable.   

In December 2002 the veteran underwent another C&P 
examination.  During the examination the veteran complained 
of intermittent pain and swelling, and an occasional loose 
feeling in the left knee with popping at deep flexion.  He 
reported that he used a neoprene sleeve for warmth and help 
with his symptoms, as well as occasional anti-inflammatory 
medications.  He also reported that he had been recently seen 
by the aforesaid orthopædic surgeon who recommended an 
arthroscopy to debride the knee and look for any pathology.  

Examination of the left knee revealed well healed surgical 
wounds overlying the patella tendon as well as the lateral 
distal and medial distal femurs.  The examiner noted that the 
veteran walked without a significant limp, and had no 
swelling or warmth about the knee.  ROM testing of the left 
knee demonstrated full extension to 105 degrees of flexion.  
No varus or valgus instability was detected.  Lachman, 
anterior and posterior drawer, and McMurray's tests were all 
negative; however, the veteran had mild pain to palpation 
about the medial and lateral joint lines, and slight crepitus 
with passive and active ROM at the patellofemoral joint.  X-
rays revealed good alignment of the femoral tibial joint and 
well positioned femoral and tibial tunnels; however, slight 
degenerative joint changes were noted.  Diagnosis was left 
knee post-traumatic DJD, mild. 

While the December 2002 examiner noted that there was no 
varus or valgus instability, he did not offer sufficient 
comment on whether there was any instability or subluxation 
present in the veteran's left knee.  The veteran was 
therefore sent for another examination.

A third C&P examination was duly conducted in July 2005.  X-
rays taken at the time showed femoral and tibial screws in 
place.  X-rays also revealed mild degenerative osteoarthritis 
on the medial compartment with increased sclerosis of the 
tibial plateau on the medial side; however, no obvious medial 
compartment joint space narrowing was found.  According to 
the examiner, the veteran "has an excellent end point with a 
stable ACL grant."

Physical examination of the left knee revealed ROM from 0 to 
140 degrees with minimal pain.  Extension was 0 degrees 
(full).  No limitation from fatigue or lack of endurance with 
repetitive movement was found.  The knee was stable to valgus 
and varus stress, and had 5 out of 5 strength with knee 
extension and flexion.  Anterior and posterior drawer signs 
as well as the Lachman test and McMurray's test were also 
negative, although a slight increase in the anterior drawer 
(compared to the right side) was detected.  Even so, the 
examiner reported that there was no objective evidence of 
pain with ROM.

Although the veteran reported some feelings of instability 
during the examination, the examiner advised that there was 
no evidence of a graft disruption.  According to the 
examiner, the veteran does have some mild increase in his 
anterior tibial translation compared to the right side, but 
this is to be expected following the ACL replacement.  The 
examiner did aver, however, that "it is likely that [the 
veteran's] current left knee symptoms are related to his ACL 
surgery," and noted that the veteran's symptoms "correlate 
with those of someone who is status post ACL surgery."

An orthopædic examination of the left knee done in May 2005 
by orthopædic surgeon D. Osteen yielded similar results.  X-
rays showed satisfactory graft placement and incorporation.  
McMurray's tests, both lateral and medial, were negative.  
Extension was 0 degrees, and flexion was 130 degrees, 
although the veteran was observed to be limping.  Ligament 
and compartment tests were also negative.  Dr. Osteen also 
reports that "there is no significant tenderness with 
palpation," and no effusion; however, flexion varus and 
valgus testing did elicit some crepitation.  


Legal Analysis.  Although the veteran reports some feelings 
of instability, testing shows no evidence of graft 
disruption; i.e., no evidence of ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, flail 
joint, nonunion of fracture, muscle injury, disease or injury 
of peripheral nerves, divided or lengthened tendons, or 
relaxation of ligaments.  Objective medical testing also show 
no limitation from fatigue or lack of endurance with 
repetitive motion; no dislocation or subluxation; and no 
valgus or varus instability.  Indeed, the veteran is 
documented as "walking without a significant limp," with 5 
out of 5 strength in extension and flexion.  Based on the 
medical evidence of record, the Board finds that the left 
knee disability is appropriately rated at 10 percent for 
"slight" knee impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The Board also finds that the criteria for a higher rating 
under Diagnostic Code 5260 and Diagnostic Code 5261 
(limitation of flexion/extension) have not been met.  In 
order to obtain an increase from 10 percent to 20 percent 
flexion must be limited to 30 degrees.  An increase from 10 
to 20 percent is also warranted if extension is limited to 15 
degrees.  However, the evidence shows that the veteran has 
full extension of the left knee as well as flexion of the 
left knee in excess of 100 degrees, both of which exceed the 
schedular standards.  Accordingly, an increase in rating from 
10 to 20 percent due to limitation of flexion or extension is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

While the veteran complains of pain and stiffness in the left 
knee upon arising, the veteran displayed no objective 
evidence of pain with ROM during recent examinations.  In 
fact, during the July 2005 VA examination the veteran was 
noted to have 0-140 degrees ROM with no more than minimal 
pain.  Results of the May 2005 private orthopædic 
consultation also found no significant tenderness with 
palpation and no effusion. Based on the objective test 
results a higher rating for limitation of function caused by 
pain is not warranted.  38 C.F.R. § 4.71(a), Diagnostic Code 
5003.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the left knee disorder that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in October 2002 and May 
2005 essentially satisfied the duty to notify provisions.  
SMRs, VA, and private treatment records have been obtained 
and made a part of the file.  In addition, the veteran has 
been accorded multiple VA examinations for disability 
evaluation purposes.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  


ORDER

A rating in excess of 10 percent for the residuals of a left 
knee ACL reconstruction with traumatic arthritis is denied.




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


